593 F.2d 3
UNITED STATES of America, Plaintiff-Appellant,v.Terry Wayne DENSON, Stephen Orlando and Joseph James Janish,Defendants-Appellees.In re UNITED STATES of America, Petitioner.
Nos. 78-2102, 78-2508.
United States Court of Appeals,Fifth Circuit.
March 30, 1979.

J. A. "Tony" Canales, U.S. Atty., Mary L. Sinderson, Asst. U.S. Atty., Houston, Tex., Brian K. Landsberg, Joel L. Selig, Dennis J. Dimsey, Drew S. Days, III, John E. Huerta, Appellate Sec., Civil Rights Div., Washington, D. C., for plaintiff-appellant.
Robert C. Bennett, Houston, Tex., for Denson.
Michael W. Ramsey, Houston, Tex., for Orlando.
Michael A. Andrews, Houston, Tex., for Janish.
E. W. Barnett, B. J. Bradshaw, Leroy Jeffers, Houston, Tex., Tom Mills, Jr., Dallas, Tex., for Nat'l Assn. of Criminal Defense Lawyers, Inc., amici curiae.
Appeals from the United States District Court for the Southern District of Texas.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion February 5, 1979, 5 Cir., 1979, 588 F.2d 1112).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.